Bleckley, Justice.
1. The lien of Scott, as landlord, did not depend upon whether he had paid the notes given for the supplies, but upon whether he furnished the supplies, and this was a question for the jury. If the sale was by Day to Thornton, the tenant, and Scott merely became Thornton’s surety for the price, there was no lien. Was Scott the real purchaser from Day % The giving of the joint notes would not prevent him from being so, though it might be evidence tending to show that he was not. On the other hand, the giving of the crop lien by Thornton to Scott, would be evidence tending to show that in the contemplation of the parties Scott was the purchaser from Day, and that Thornton derived his title through Scott. It is not necessary for a landlord to furnish directly from his own stores in order to make a case for a lien. He may purchase for his tenant, and the articles may or may not pass through his hands on their way to the.tenant. The details.in the mode of delivery would be quite immaterial, except as throwing light on the substance of the transaction.
2. If Scott had a lien it had priority over the competing judgments, no matter whether they were founded on a gaming debt or not. If he had no lien, he was in no condition to carry on any contest with those judgments upon a money rule against the constable. The debt for which he claimed a lien was not in judgment, otherwise than by a foreclosure of the supposed lien. There was no error in excluding the proposed evidence, but the part of the charge of the court excepted to was erroneous.
Judgment reversed.